Exhibit 10.5

 

AMENDMENT TO

 

KEY MANAGER SEVERANCE AGREEMENT

 

WHEREAS, IMC Global Inc., a Delaware corporation (the “Company”) and E. Paul
Dunn (the “Employee”) entered into that certain Key Manager Severance Agreement
as of December 13, 2002 (the “Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement in certain
respects.

 

NOW, THEREFORE, in consideration of the agreements and covenants contained in
the Agreement, and in consideration of the agreements and covenants contained
herein, the sufficiency of which is acknowledged, the Employee and the Company
hereby agree to the amendment of the Agreement as follows:

 

Paragraphs 2 and 3 of Section 5(h) are amended to read as follows:

 


2.                                       FOR THE THREE (3) YEAR PERIOD FOLLOWING
TERMINATION, THE EMPLOYEE WILL NOT SOLICIT, IN COMPETITION WITH THE COMPANY,
DIRECTLY OR INDIRECTLY, ANY PERSON WHO IS A CLIENT, CUSTOMER OR PROSPECT (AS
SUCH TERMS ARE DEFINED BELOW) (INCLUDING, WITHOUT LIMITATION, PURCHASERS OF THE
COMPANY’S PRODUCTS) FOR THE PURPOSE OF PERFORMING SERVICES AND/OR PROVIDING
GOODS AND SERVICES OF THE KIND PERFORMED AND/OR PROVIDED BY THE COMPANY IN THE
BUSINESS OF PRODUCING AND DISTRIBUTING POTASH, PHOSPHATE, ANIMAL FEED
INGREDIENTS OR SALT OR ANY OTHER SIGNIFICANT BUSINESS IN WHICH THE COMPANY IS
ENGAGED OR IS PREPARING TO ENGAGE IN AS OF THE EFFECTIVE DATE OF THIS SECTION 5;


 


3.                                       FOR THE THREE (3) YEAR PERIOD FOLLOWING
TERMINATION, THE EMPLOYEE WILL NOT INDUCE OR PERSUADE OR ATTEMPT TO INDUCE OR
PERSUADE ANY EMPLOYEE OR AGENT OF THE COMPANY TO TERMINATE HIS OR HER
EMPLOYMENT, AGENCY, OR OTHER RELATIONSHIP WITH THE COMPANY IN ORDER TO ENTER
INTO ANY EMPLOYMENT, AGENCY OR OTHER RELATIONSHIP WITH ANY BUSINESS THAT IS NOT
AFFILIATED WITH THE COMPANY;


 

IIN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement this 20 day of October, 2004.

 

 

For the Company:

       /s/ Douglas A. Pertz

 

 

 

 

 

Employee

       /s/ E. Paul Dunn Jr.

 

 

--------------------------------------------------------------------------------